HEYDENFELDT, J.
— Under the agreed statement of the case no injustice has been done the plaintiff. It was certainly premature on the part of the sheriff to seize and detain the property before execution. But of this the plaintiff has no right to complain. It was in the custody of Adams & Co., who were under injunction against delivering it to anyone, *14especially to the plaintiff. They were liable for its safekeeping- and delivery to satisfy the judgment of the court issuing the injunction, and they alone had cause of complaint and a right of action for its forcible abstraction. The plaintiff had no right of possession and consequently no right of action. Subsequently, and before the commencement of this suit, judgments of forfeiture as to this property were rendered against the plaintiff, and upon executions issued thereon it was properly levied on and became in the rightful possession of the defendant.
Judgment affirmed.
I concur: Terry, J.